Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed in parent Application CHINA 202010150958.4 03/06/2020.

Election/Restrictions
3.         Applicant’s election with traverse of Group I, claims 1-8 drawn to a composition in the reply filed on 12/15/21 is acknowledged.
4.        Applicant’s fail to elect species in the reply filed on 12/15/21. However, during a telephone conversation with Yungping Chiang on 01/24/22 a provisional election was made without traverse for the species: initiator: tert-butyl peroxide benzoate, soft branched monomer: maleic acid, hard branched monomer: vinylidene chloride, cross-linking agent: diphenylmethane diisocyanate, filler particle: polyacrylonitrile powder, 
dispersing agent: polyvinyl alcohol. Affirmation of this election must be made by applicant’s in replying this Office action.
5.        In absence of prior art rejection, all the non-elected claims have been rejoined and examined.

Specification
6.         Applicant is reminded of the proper language and format for an abstract of the disclosure.

            The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In an instant case, the recitations “The invention presents” in line 1 and “presented in the invention” are implied.

Claim Rejections - 35 USC § 112
7.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.        Claims 8, 9-10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 8, it is not possible to ascertain the metes and bounds of the claim because the units such as g/mole, kg/mole Dalton (Da), or Kilo-Dalton (KDa) for 
            In claims 9-10, 12-13, it is not possible to ascertain the metes and bounds of the claim because the conjunctions “and” or “or” is missing between the last two features (elements). Accordingly, claims 9-10, 12-13 are indefinite.

      Allowable Subject Matter
9.         Claims 1-7 are allowed.
10.       Claims 8-15 are currently not allowed (please See 112 rejection above).
11.        The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Lv (US 2018/0118993), Su (US 10266617), and Lu (CN 109735311).
            Claim 1 is directed to a high temperature-resistant and high oil-absorption resin particle plugging agent suitable for oil-based drilling fluid comprises raw materials in parts by mass as follows: 15~30 parts of reaction monomers, 512 parts of linear high polymers, 0.1~1.5 parts of cross-linking agents, 0.1~0.5 parts of initiators, 1~3 parts of modified starches, 1~5 parts of filler particles and 1~5 parts of dispersing agents. 
           Lv discloses reservoir protecting fluid loss agent comprising based on the raw materials of 100 parts by weight, the acrylamide is present in 8-30 parts by weight, (overlapping instant claim range of 5~12 parts of linear high polymer), the cationic monomer is present in 1-10 parts by weight (read on reaction monomer), the cross-linking agent is present in 0.01-0.5 parts by weight (overlapping instant claim range of 0.1~1.5 parts of cross-linking agent), the initiator is present in 0.01-0.1 parts by weight 
            Su discloses plugging agent comprising 0.1-5 wt% cationic copolymer, 1-15 wt% filler (encompassing claimed range of 1~5 parts filler), 0.1-5 wt% cross-linking agent (column 6, lines 43-46). Other required components of claim 1 are not disclosed in Su.
           Lu discloses a plugging agent comprising 40-55 parts of modified starch and 15-30 parts dispersant (abstract, page 2, para 4), the range outside of claimed range of 1~3 parts modified starch and 1~5 parts of dispersing agents. Closest prior arts do not suggest or disclose the claimed high-temperature-resistant and high oil-absorption resin particle plugging agent suitable for oil-based drilling fluid.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766